              Case 1:19-cr-00006-AT Document 178 Filed 06/14/21 Page 1 of 3

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                            DOC #: _________________
                                                                     DATE FILED: __6/14/2021__

                 -against-
                                                                          19 Cr. 6 (AT)
WILLIAM BAZEMORE et al.,
                                                                          ORDER
                          Defendants.
ANALISA TORRES, District Judge:

          The sentencing scheduled for June 22, 2021, is ADJOURNED to June 30, 2021, at 11:00

a.m., subject to any scheduling constraints at Defendant’s detention facility, and will proceed in

person.

          In light of the ongoing COVID-19 pandemic, all individuals seeking entry to 500 Pearl Street

must complete a questionnaire and have their temperature taken before being allowed entry into the

courthouse. To gain entry to 500 Pearl Street, follow the instructions provided here:

          https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-

          %20Public_Media_v.5.pdf.

          All individuals must practice social distancing at all times in the courthouse. Individuals must

wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas, gaiters, and

masks with valves are not permitted.

          By June 23, 2021, counsel must advise the Court of how many spectators will attend the

proceeding. The parties must advise the Court by the same date how many individuals will be seated

at counsel’s tables. The parties must also advise the Court if an unvaccinated person is expected to be

seated in the well. Special accommodations may need to be made if more than ten spectators are

expected to attend, or more than three unvaccinated individuals are expected to be seated at each

counsel’s table.
            Case 1:19-cr-00006-AT Document 178 Filed 06/14/21 Page 2 of 3



       Members of the press and public who are not able to attend the proceeding may access the audio

feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering

access code 5598827.

       SO ORDERED.

Dated: June 14, 2021
       New York, New York




                                                   2
Case 1:19-cr-00006-AT Document 178 Filed 06/14/21 Page 3 of 3
